— In a personal injury action, defendant appeals from an order of the Supreme Court, Kings County (Clemente, J.), dated August 30, 1983, which denied her motion to compel plaintiff to submit to a further physical examination. H Order affirmed, without costs or disbursements. H Having failed to make a motion to strike the action from the calendar within 20 days from the filing of the note of issue and statement of readiness, defendant waived the right to conduct further discovery (22 NYCRR 675.3; Huttner v Mayberry, 96 AD2d 527). It is clear that pursuant to the pretrial order of Special Term, a full physical examination of plaintiff was conducted by defendant’s physician on March 22, 1982, and therefore, regardless of the alleged agreement between the defendant’s insurance carrier and plaintiff to schedule a further physical examination, the purported need for such examination does not constitute a special, unusual or *845extraordinary circumstance which would warrant a deviation from the 20-day rule (22 NYCRR 675.3; Huttner v Mayberry, supra). Lazer, J. P., Brown, Boyers and Eiber, JJ., concur.